Citation Nr: 9913416	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to ureteral calculi.

4.  Entitlement to an increased (compensable) disability 
rating for ureteral calculi.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to May 1975.

This appeal arises from a November 1995 rating decision of 
the Atlanta, Georgia, Regional Office (RO).  In that 
decision, the RO denied the veteran's request to reopen 
claims for service connection for a back disability and a 
gastrointestinal disorder.  Also in that decision, the RO 
denied the veteran's claim for service connection for 
hypertension.  This appeal also arises from a May 1995 rating 
decision, in which the RO denied the veteran's claim for an 
increased disability rating for a ureteral calculus.


FINDINGS OF FACT

1.  The veteran did not file a notice of disagreement with a 
July 1975 rating decision that denied service connection for 
a back disability and a gastrointestinal disorder.

2.  Since the July 1975 rating decision, the veteran has 
submitted new evidence regarding the etiology of a low back 
disability.

3.  The veteran has a chronic low back disability, with 
intermittent low back pain that first manifested during 
service.

4.  Since the July 1975 rating decision, the veteran has 
submitted new evidence regarding recurring symptoms of a 
gastrointestinal disorder.

5.  The veteran has chronic recurrent gastritis that first 
manifested during service.

6.  The veteran has not submitted competent medical evidence 
of a nexus between his service-connected kidney disease and 
his current hypertension.

7.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased rating for ureteral calculi.

8.  The veteran has recurrent ureteral calculi, currently 
manifested by occasional pain, without infection or the 
requirement of catheter drainage, diet therapy, drug therapy, 
or frequent procedures.


CONCLUSIONS OF LAW

1.  The July 1975 rating decision denying service connection 
for a back disability and a gastrointestinal disorder is a 
final decision.  38 U.S.C.A. § 7105 (West 1991).

2.  Evidence received since the July 1975 rating decision is 
new and material to the veteran's claim for service 
connection for a low back disability.  That claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  A chronic low back disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

4.  Evidence received since the July 1975 rating decision is 
new and material to the veteran's claim for service 
connection for a gastrointestinal disorder.  That claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

5.  Chronic recurrent gastritis was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

6.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

7.  The criteria for a 10 percent rating for recurrent 
ureteral calculi have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115b, 
Diagnostic Codes 7509, 7510 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Back Disability

In a July 1975 rating decision, the RO denied the veteran's 
initial claim for service connection for a back disability.  
A rating decision becomes a final decision when a claimant 
does not file a notice of disagreement with that decision 
within one year after the decision is issued.  See 
38 U.S.C.A. § 7105 (West 1991).  The veteran did not file a 
notice of disagreement with the July 1975 rating decision, 
and that decision became final.

In August 1994, the veteran requested reopening of a claim 
for service connection for a back disability.  A final 
decision on a claim that has been denied shall be reopened if 
new and material evidence with respect to that claim is 
presented or secured.  38 U.S.C.A. § 5108 (West 1991).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has ruled that, if the 
Board determines that new and material evidence has been 
submitted, the case must be reopened and evaluated in light 
of all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, and which is neither cumulative 
nor redundant.  38 C.F.R. § 3.156 (1996).  In order to be 
considered new, evidence must not merely summarize or repeat 
evidence submitted in previous proceedings.  See Wilisch v. 
Derwinski, 2 Vet. App. 191, 193 (1992).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The July 1975 rating decision is the only final 
decision that has been made on the issue of entitlement to 
service connection for a back disability.  Therefore, the 
Board will address the veteran's request to reopen the claim 
based on whether new and material evidence has been submitted 
since July 1975.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  In the case of certain chronic diseases, 
including arthritis, service connection may be presumed if 
the disease became manifest to a degree of 10 percent 
disabling or more within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The evidence regarding the condition of the veteran's back 
that was associated with the claims file in July 1975 
consisted of the veteran's service medical records.  During 
service, the veteran received outpatient treatment for low 
back pain beginning in 1959.  He did not report trauma prior 
to the onset of the pain, although he indicated that the pain 
increased with exercise.  In May 1965, a physician noted 
tenderness over a bony or cartilaginous prominence at the S3 
to S4 area.  Lumbar spine x-rays taken in May 1965 revealed a 
Schmorl's node (prolapsed nucleus pulposus) at L1.  The 
report of a September 1974 examination indicated that the 
veteran had reported occasional recurrent back pain, with no 
pain since 1965.

The evidence that has been added to the claims file since 
July 1975 includes private and VA medical records, and 
statements from the veteran and his wife.  Medical records 
dated from January 1976 through 1996 showed treatment for low 
back pain.  In written statements and hearing testimony added 
to the record in 1996 and 1997, the veteran and his wife 
reported that he had pain in his low back in May 1975, at the 
time of his retirement from service.  They both reported that 
the veteran's wife had driven the veteran to a hospital in 
May 1975, seeking help for his low back pain.  The veteran 
and his wife acknowledged that they had not seen records of 
the May 1975 treatment; but both affirmed their recollection 
that the veteran had back pain and went for treatment at that 
time.  Among the many medical records regarding the veteran's 
back added to the claims file are treatment records, dated 
from 1986 through 1995, from Alan G. Struth, M.D.  In a May 
1996 letter, Dr. Struth stated his opinion that the veteran 
had degenerative disc disease of the lower lumbar spine, and 
that the disease was related to injury of the veteran's back 
during service in 1959.

The evidence that has been added to the claims file since 
July 1975 includes evidence regarding the condition of the 
veteran's low back, and evidence regarding the etiology of 
current back disability, with assertions that current 
problems began during service.  The Board finds that the 
additional evidence is both new and material to the veteran's 
claim for service connection for a back disability.  
Therefore, the claim is reopened; and the Board will 
adjudicate the claim on its merits.

The Board notes that the RO did not reopen the veteran's 
claim for service connection for a back disability.  In 
Bernard v. Brown, 4 Vet. App. 384 (1993), the Court directed 
that appellants have the opportunity to argue the merits of a 
claim before the RO prior to adjudication of that claim by 
the Board.  In light of the following favorable decision by 
the Board on the veteran's claim, the Board finds that the 
veteran has not been prejudiced by the Board's action in 
proceeding to the merits of the claim without prior 
adjudication of the merits by the RO.

Turning to the merits of the claim, the Board notes that the 
evidence regarding the nature and etiology of the veteran's 
low back disability is extensive and varied, and by no means 
presents a clear and consistent picture.  While physicians 
who have seen the veteran have found that he has a chronic 
musculoskeletal disorder affecting his lower lumbar area, 
medical reports have provided different conclusions regarding 
the diagnosis of the veteran's low back disability.  There is 
a large quantity of evidence of low back symptoms during and 
since service.  The evidence is mixed, however, as to whether 
low back problems that began during service have continued, 
without resolution, through the present.  The notation, in a 
September 1974 service examination, that the veteran had 
experienced no back pain since 1965 suggests a break in 
continuity between low back problems during and after 
service.  In spite of the absence of treatment records dated 
between 1965 and 1976, the veteran and his wife testified 
that the veteran did receive treatment for low back pain near 
the time of his retirement in May 1975.  Medical records that 
are associated with the claims file document treatment for 
low back pain after service as early as January 1976, only a 
few months after the veteran's retirement.  When he was 
treated in January 1976, the veteran reported a long history 
of low back pain.  Dr. Struth's letter of May 1996 provided a 
medical opinion that the veteran's low back disability, 
described as degenerative disc disease, had its origins 
during the veteran's service.  Upon review of all of the 
evidence, the Board finds that the evidence that the veteran 
has a back disability that has continued since service is at 
least equal in probative weight to the evidence that suggests 
that back symptoms during and after service did not represent 
the same continuous condition.  Affording the benefit of the 
doubt to the veteran's claim, as required by 38 U.S.C.A. 
§ 5107(b) (West 1991), the Board concludes that it is 
reasonably shown that the veteran's current low back 
disability was incurred in service.

Gastrointestinal Disorder

The RO denied the veteran's initial claim for service 
connection for a gastrointestinal disorder in its July 1975 
rating decision.  The veteran did not file a notice of 
disagreement with the July 1975 rating decision, and that 
decision became final.  See 38 U.S.C.A. § 7105 (West 1991).  
In August 1994, the veteran requested reopening of a claim 
for service connection for a gastrointestinal disorder.  As 
the July 1975 rating decision is the only final decision that 
has been made on the issue of entitlement to service 
connection for a gastrointestinal disorder, the Board will 
address the veteran's request to reopen the claim based on 
whether new and material evidence has been submitted since 
July 1975.

The evidence that was associated with the claims file in July 
1975 consisted of service medical records.  Outpatient 
treatment notes indicated that the veteran was seen for 
stomach discomfort on many occasions from 1965 through 1975.  
The notes described symptoms of nausea, vomiting, and 
epigastric burning and cramps.  Physicians listed impressions 
of spastic colon, gastritis, and gastroenteritis.  In 1972, 
upper gastrointestinal series x-rays showed evidence of a 
small hiatal hernia with reflux.  A September 1974 
examination report noted that the veteran had nervous 
stomach, first diagnosed in 1965.  The veteran reported that 
he took Valium twice per year for the condition.

The evidence that has been added to the claims file since 
July 1975 includes private and VA medical records, and 
statements from the veteran and his wife.  Medical records 
dated from 1977 to 1995 showed recurrent complaints of 
gastrointestinal discomfort, including pain, cramping, 
reflux, and diarrhea.  The veteran generally described the 
recurrent symptoms as the same type of symptoms he had 
experienced periodically since 1965.  Physicians who saw the 
veteran stated impressions of hyperacidity, spastic colon, 
and gastritis.  In many cases, physicians prescribed 
medication for the condition.  On VA examination in October 
1994, the examiner's impressions were gastritis, esophagitis, 
and episodic diarrhea of unknown etiology.  The veteran 
underwent gastroscopy with biopsy in November 1995.  The 
findings were severe acute and chronic gastritis, positive 
for helicobacter, with no evidence of ulceration.

In written statements submitted in 1994 and 1996, and in his 
August 1996 hearing at the RO, the veteran indicated that he 
had experienced recurrent stomach problems, including 
burning, pain, cramping, and diarrhea, since 1965.  He 
indicated that he had taken a number of different medications 
over the years to control the symptoms, and that he limited 
himself to a bland diet to avoid aggravating the problems.  
In an October 1997 statement, the veteran's wife confirmed 
that the veteran had been struggling with stomach problems 
since the summer of 1965.

The evidence that was associated with the claims file in July 
1975 addresses the veteran's digestive complaints during 
service.  The evidence that has been added to the claims file 
since July 1975 provides medical records and lay history 
regarding the veteran's stomach symptoms since his retirement 
from service.  Because the evidence considered in July 1975 
did not include information regarding the claimed 
continuation of digestive system symptoms after service, the 
evidence added since July 1975 is both new and material to 
the veteran's claim for service connection for a 
gastrointestinal disorder.  The claim is therefore reopened; 
and the Board will adjudicate the claim on its merits.

The Board notes that the RO did not reopen the veteran's 
claim for service connection for a gastrointestinal disorder.  
As directed by the Court in Bernard v. Brown, supra, the 
Board has considered the veteran's procedural rights with 
regard to presenting the merits of a claim before the RO.  In 
light of the following favorable decision by the Board on the 
veteran's claim, the Board finds that the veteran has not 
been prejudiced by the Board's action in proceeding to the 
merits of the claim without prior adjudication of the merits 
by the RO.

The evidence indicates that the veteran has had symptoms of 
digestive system discomfort repeatedly since 1965.  The 
diagnosis of gastritis has been provided both during and 
after service.  Service connection is warranted if the 
recurrent stomach symptoms are considered part of a chronic 
condition, rather than unrelated episodes.  Medical records 
show frequent treatment for stomach problems since 1965, 
although there have been periods of two to four years with no 
record of medical treatment for such problems.  The service 
medical records showed symptoms in 1974 and 1975, without any 
indication that the veteran's stomach problems had resolved 
prior to his retirement in 1975.  Both the veteran and his 
wife have asserted that his stomach problems have continued 
since 1965.  In November 1995, when the veteran underwent 
gastroscopy, the examining physician concluded that the 
veteran had gastritis that was chronic.  Overall, the Board 
finds that the evidence that the veteran's gastritis has been 
chronic and recurrent since service is at least equal in 
probative weight to evidence that stomach problems during and 
after service are unrelated disorders.  Resolving all 
reasonable doubt in favor of the veteran's claim, the Board 
grants service connection for the veteran's chronic recurrent 
gastritis.

Hypertension

The veteran is seeking service connection for hypertension.  
He claims that his hypertension was caused by his service-
connected kidney disease.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Hypertension is 
included in the list of certain chronic diseases for which 
service connection may be presumed if the disease became 
manifest to a degree of 10 percent disabling or more within 
one year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  In addition, service connection may 
be granted for a disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1998).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

In Caluza v. Brown, 7 Vet.App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

In statements submitted in August and October 1994, the 
veteran wrote that he was of the opinion that his high blood 
pressure was a result of his continued kidney disease.  In a 
May 1996 statement the veteran wrote that he did not know 
whether his hypertension was caused by kidney stones, but 
that several doctors had alluded to such a connection.  He 
noted that his hypertension had not occurred until he began 
to have kidney stones.  In an August 1996 hearing at the RO, 
the veteran reported it was his impression that two doctors 
had indicated that his kidney condition might have caused his 
hypertension.  The veteran noted that on review of his 
medical records, he had found that none of his doctors had 
stated such a connection in writing.

The veteran's service medical records did not include any 
findings or diagnosis of hypertension.  The blood pressure 
readings recorded during service were all within normal 
limits.  The latest recorded reading during service, which 
was taken in September 1974, was 116/78.  Medical records in 
the claims file do not contain any readings of the veteran's 
blood pressure during the year following his retirement from 
service.  His blood pressure was measured as 136/90 in June 
1976, and as 110/70 in March 1977.  In April 1977, the 
veteran was treated for a condition that was diagnosed as a 
subarachnoid hemorrhage.  At that time, his blood pressure 
was measured as 140/110.  Treatment notes from December 1977 
recorded blood pressure readings of 150/100, 130/78, and 
124/82.  A physician reported an impression of an "isolated 
episode of hypertension."  Additional blood pressure 
readings recorded from 1978 through 1988 were not in the 
hypertensive range.  Several medical treatment records dated 
from 1989 forward include diagnoses of hypertension, and 
report treatment of the veteran's hypertension with 
medication.  On VA examination in October 1994, the veteran 
reported that he had had episodic elevations of his blood 
pressure for ten to fifteen years.  He stated that he had had 
constant elevation of his blood pressure, and treatment with 
medication, since 1989.

The medical evidence does not indicate that the veteran had 
hypertension during service or during the year following his 
retirement from service.  The veteran has stated that it is 
his opinion that his hypertension is the result of his 
service-connected kidney disease.  The Court has established, 
however, that the opinion of a lay person regarding medical 
diagnosis or causation is not competent evidence for purposes 
of establishing a well grounded claim.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran reported his 
recollection that doctors had "alluded" to a possible 
connection between his kidney disease and his hypertension, 
although that opinion was not included in any of the written 
records.

The Board finds that the veteran's statement regarding what 
doctors may have said to be too vague and uncertain to 
constitute medical evidence of a link between his 
hypertension and his service-connected kidney disease.  As 
the veteran has not indicated the existence of any relevant 
written medical opinion, the Board does not find that the 
veteran's recollection gives rise to a duty to help him 
complete his claim, as described by the Court in Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In the absence of medical 
evidence of a nexus between the service-connected kidney 
disease and the veteran's current hypertension, the Board 
finds that the veteran has not submitted a well grounded 
claim for service connection for hypertension.  Therefore, 
the claim must be denied.

Ureteral Calculi

The veteran is seeking a higher, compensable disability 
rating for a kidney disorder manifested by kidney stones.  
Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1998).  
An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10 (1998).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).

The Court has established that when a claimant was awarded 
service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet.App. 218 
(1995).  The veteran appealed the rating initially assigned 
for his ureteral calculi.  The rating schedule provides for 
higher ratings for that disorder.  We find that his claim is 
well grounded.  When a veteran has presented a well grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), the Department of Veterans Affairs (VA) has a duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim for an 
increased rating for ureteral calculi have been properly 
developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of that 
claim.

The veteran passed a kidney stone during service, in 1973.  
After his retirement from service, service connection was 
established for a right ureteral calculus.  After service, 
medical records indicated that he received treatment in June 
through September 1976 for recurrent severe left flank pain 
and hematuria, eventually diagnosed as a left ureteral 
calculus.  In August 1976, he underwent an unsuccessful 
attempted extraction of a left ureteral stone.  The stone 
reportedly passed in September 1976.  Medical records 
indicated that the veteran was seen in July 1981 with 
genitourinary pain and dysfunction.  He was seen in June 1982 
with pain, hematuria, and the passage of several minute 
calculus fragments.  He was again seen for left flank pain in 
June, August, October, and November 1984, and at that time he 
was given medication for kidney stones.

In August 1994, the veteran wrote that he had ongoing 
problems with kidney stones.  He indicated that his most 
recent occurrence of passing a kidney stone had been in 
November 1993.  On VA medical examination in October 1994, 
the veteran reported a history of kidney stones passed from 
1972 to 1993, with stones passing about ten times, and 
hospitalization due to stones about four times.  The 
veteran's prostate and genitalia were within normal limits at 
the time of the 1994 examination.  In an August 1996 hearing 
at the RO, the veteran reported that he did not take any 
medication to prevent kidney stones, although such treatment 
had been suggested.  He reported that he had periodic pain 
from his kidney disorder.

Under the VA rating schedule ureteral stones are rated as 
hydronephrosis, except that a 30 percent rating is assigned 
for recurrent stone formation requiring one or more of the 
following:  1. diet therapy, 2. drug therapy, 3. invasive or 
non-invasive procedures more than two times per year.  
38 C.F.R. § 4.115b, Diagnostic Code 7510 (1998).  
Hydronephrosis is rated as follows:

Severe:  Rate as renal dysfunction.

Frequent attacks of colic with infection 
(pyonephrosis), kidney function impaired  
.......................... 30 percent

Frequent attacks of colic, requiring 
catheter drainage
  ..................................................... 20 percent

Only an occasional attack of colic, not 
infected and not requiring catheter 
drainage  ......................... 10 
percent

38 C.F.R. § 4.115b, Diagnostic Code 7509 (1998).

The medical evidence indicates that the veteran has had 
recurrent episodes of ureteral stones.  His current condition 
has not been shown to require diet therapy, drug therapy, or 
invasive or non-invasive procedures more than two times per 
year.  Therefore, his condition is ratable under the criteria 
for hydronephrosis.  The evidence indicates that his kidney 
disorder is manifested by pain around the time of the 
recurrences of stones.  The number of occurrences reported by 
the veteran and by medical records over a twenty year period 
constitute no more than occasional attacks of pain.  There is 
no evidence of infection or of catheter drainage.  Therefore, 
the veteran's symptoms meet the requirements for a 10 percent 
rating under the rating schedule, but not for a rating higher 
than 10 percent.  The Board finds that the record supports an 
increase to a 10 percent rating.


ORDER

The previously denied claim for service connection for a back 
disability is reopened.

Entitlement to service connection for a low back disability 
is granted.

The previously denied claim for service connection for a 
gastrointestinal disorder is reopened.

Entitlement to service connection for chronic recurrent 
gastritis is granted.

A well grounded claim for service connection for hypertension 
not having been submitted, the claim is denied.

Entitlement to a 10 percent disability rating for recurrent 
ureteral calculi is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

